Exhibit 10.254
 
Dollar Thrifty Automotive Group, Inc
2012 Executive Incentive Compensation Plan




Purpose


This 2012 Executive Incentive Compensation Plan (the “2012 Plan”) is designed to
motivate and reward executives for goal and objective achievement and for
contributing to the overall performance of Dollar Thrifty Automotive Group, Inc.
and its subsidiaries (“DTG” or, collectively, the “Company”) for the year 2012.


Plan Participants


Participation in the 2012 Plan is limited to executive personnel in pay grades
40 and above (“Participants”).


Award


The incentive compensation award (the “Award”) is based on a percentage of the
Bonus Pool.


Plan Provisions
 
1.
The Award will be based on DTG’s earnings before interest, taxes, depreciation
and amortization (“EBITDA”), excluding merger related expenses and  plus or
minus any other adjustments approved by the Human Resources and Compensation
Committee of the Board of Directors of DTG (the “HRCC”) in its sole discretion.
A bonus pool will be funded based upon a percentage of EBITDA (the “Bonus
Pool”).

 
 
●
No funding of the Bonus Pool will occur for EBITDA below a set minimum threshold
or for EBITDA in excess of a set maximum.

 
 
●
Participants will be eligible to receive a percentage of the total Bonus Pool,
as determined by the HRCC.

 
 
●
Any amounts to be awarded for EBITDA between the minimum threshold and a
pre-determined amount will be paid in cash and any amounts to be awarded for
EBITDA in excess of that pre-determined amount will be paid  pursuant to a grant
of performance share units (“PSUs”), with terms and conditions established by
Company, including the following vesting schedule:



 
1

--------------------------------------------------------------------------------

 
 
25% of the PSUs will vest on 12/31/2013 and the remaining
75% of the PSUs will vest on 12/31/2014.


2.
Except as provided in Section 6 below, Awards, if any, will be paid subsequent
to the confirmation of the 2012 financial results of DTG.  The HRCC reserves the
right to determine the appropriateness of Awards under the 2012 Plan after
review of business conditions and the Company’s continued viability after the
close of the 2012 fiscal period.  Awards may not be approved to be paid if it is
determined by the HRCC that the business is not stable and/or not properly
positioned for success in 2012.



3.
Except as provided in Section 6 below, Participants must be employed by the
Company on the Award payment date to be eligible for an Award and must be
employed on each of the applicable vesting dates of the PSUs in order to receive
them.



4.
Employees who are hired or promoted into an eligible pay grade during 2012 may
be considered for participation in the 2012 Plan on a prorated basis based on
the number of days worked during the year 2012 in such new pay grade.



5.
Any special circumstances or exceptions not addressed in this 2012 Plan will be
resolved by the President and Chief Executive Officer of DTG, in his sole
discretion but subject to approval of the HRCC. The HRCC further reserves the
right to determine eligibility under the 2012 Plan and to interpret and construe
the terms of the 2012 Plan.  The 2012 Plan may be amended, suspended or
terminated by the HRCC.



6.
If there is a “Change in Control” of the Company (within the meaning of the
Company’s Second Amended and Restated Employment Continuation Plan and the
Employment Continuation Agreement with Scott L. Thompson, both dated December 9,
2008 (collectively, the “Arrangements”) during the 2012 fiscal year or in 2013
prior to the scheduled payment date for Awards under the 2012 Plan, the Awards
will be paid (a) at the time provided in the Arrangements in the case of
Participants whose employment is terminated prior to the Award payment date
under circumstances entitling them to severance under the Arrangements and (b)
on the Award payment date to Participants who remain employed by the Company
through the Award payment date.  All Awards will be (i)  in the form of a lump
sum cash payment determined on a basis that is at least as favorable for each
Participant as the allocation methodology utilized for the actual payment of
Awards pursuant to the 2011 Executive Incentive Compensation Plan and (ii) based
on the accounting accrual rate, annualized for 2012 (the same deemed to be the
expected 2012 stand alone financial performance at the time of the Change in
Control) as of the date immediately prior to the Change in Control and as
determined by the Board or the HRCC or based on the actual performance for the
2012 fiscal year as determined at the time of payment, if greater.

 
 
2

--------------------------------------------------------------------------------

 
 
 
Further, if there is a Change in Control of the Company (within the meaning of
the Arrangements) during the 2012 fiscal year or in 2013 prior to the scheduled
payment date for Awards under the 2012 Plan, the target bonus opportunity for a
Participant referenced in the Arrangements will be deemed to be the percentage
allocation utilized for the actual payment of Awards pursuant to the 2011
Executive Incentive Plan for such Participant as updated to reflect the 2012
EBITDA pool and using the accounting accrual rate, annualized for 2012 and as
determined by the Board or the HRCC,  as of the date immediately prior to the
Change in Control.  In the event there are individuals who are Participants in
the 2012 Plan but were not in the 2011 Executive Incentive Plan, then the
percentage allocation for such new Participants will be the average of the
percentage allocation of all Participants holding a like office as set forth in
the 2011 Executive Incentive Plan.



7.
If a Participant in the 2012 Plan, during his or her employment with the Company
or within six (6) months following the payment of the Award, engages in any
material Detrimental Activity (defined below), and the Board of Directors of DTG
(or any committee as delegated by the Board) (the “Board”) shall so find, the
Participant shall return to the Company all or so much of the Award (as
determined by the Board) made to the Participant under the 2012 Plan.  To the
extent the amount of the Award is not fully paid and returned to the Company,
the Company may set off the amount payable to it against any amounts that may be
owing from time to time to the Participant, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit.



As used herein, “Detrimental Activity” means:


 
(i)
Engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any service, system, or
business activity for which the Participant has had any direct responsibility
during the last two years of his or her employment with the Company, in any
territory in which the Company manufactures, sells, markets, services, or
installs such product, service, or system, or engages in such business activity.



 
(ii)
Soliciting any employee of the Company to terminate his or her employment with
the Company.



 
(iii)
The disclosure to anyone outside the Company, or the use in other than the
Company’s business, without prior written authorization from the Company, of any
confidential, proprietary or trade secret information or material relating to
the business of the Company, acquired by the Participant during his or her
employment with the Company or while acting as a consultant for the Company
thereafter.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(iv)
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company,
relating in any manner to the actual or anticipated business, research or
development work of the Company or the failure or refusal to do anything
reasonably necessary to enable the Company to secure a patent where appropriate
in the United States and in other countries.



 
(v)
Activity that results in Termination for Cause. “Termination for Cause” shall
mean a termination:



 
(a)
due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or

 
 
(b)
due to an act of dishonesty on the part of the Participant constituting a felony
resulting or intended to result, directly or indirectly, in his or her gain for
personal enrichment at the expense of the Company.



 
(vi)
Any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Company unless the Participant acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company.



 
(vii)
Conduct by a Participant, including errors, omissions or fraud that caused or
partially caused the need for the restatement of any financial statements or
financial results of the Company.

 
8.
Miscellaneous

 
 
●
No Continued Employment.  Nothing in this Plan is intended to be or shall be
construed as a promise of continued employment or employment for any specified
period.

 
 
●
Agreement and Governing Law.  The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma without reference to
principles of conflicts of laws.  Any dispute, claim or cause of action related
to this Plan shall be commenced in the applicable state or federal courts
located in Tulsa County, Oklahoma.

 
 
●
Descriptive Headings.  Descriptive headings are for convenience only and shall
not control or affect the meaning or construction of any provision of the Plan.


 
4

--------------------------------------------------------------------------------

 